Good, J.,
dissenting.
I do not think there was prejudicial error in the appointment of Mr. Rohn to assist the county attorney in the prosecution of this action. The record discloses that Mr. Abbott, of counsel for the defense, and Mr. Rohn had been copartners in the practice of law; that the partnership had been practically dissolved, but not completely so. It seems that, so far as their law libraries, furniture and certain old business were concerned, the partnership continued; that, as respects new business, it was dissolved. It appears that even some months prior to the appoint*445ment the two had appeared on opposite sides of a case in the same court, in which the appointment was made. There is no claim that the firm of Abbott, Rohn & Dunlap was employed by defendant, only that Abbott was so employed by him. It does not appear that -Mr. Rohn, who was appointed to assist in the prosecution, was ever consulted by the defendant or ever consulted by either of defendant’s counsel, or that defendant and his counsel ever consulted together in the presence of Mr. Rohn. No confidence was reposed in him by defendant or his counsel; therefore, no confidence could be violated. I fail to see wherein defendant could have been prejudiced by the appearance of Mr. Rohn as assistant to the prosecutor. If the trial was otherwise fair and no prejudicial error in the trial occurred, why should one who has been adjudged guilty escape his just deserts, and why should the state be put to the expense of another trial when justice has been fairly administered?
I do not wish to be understood as commending the appointment of Mr. Rohn as an assistant prosecutor, under the facts disclosed, but I utterly fail to see where defendant was prejudiced by such appointment and think that the judgment of conviction should not be reversed upon that, ground.